11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Robert A. Magoon
Appellant
Vs.                   No. 11-03-00205-CV B Appeal from Brazoria County
Amparo Lopez et al
Appellees
 
Robert A. Magoon alleged that appellees, all
employees of the Texas Department of Corrections - Institutional Division, were
Agrossly and personally negligent in their
reckless disregard@ of
his free speech rights and his right against unreasonable searches in their
handling of his mail as an inmate in the Wayne Scott Unit.  Appellant sought to recover $80,000 as
compensatory damages; $5,000 in actual damages from each appellee; and $15,000
in punitive damages from each appellee. 
The trial court dismissed appellant=s claim.  Appellant then
perfected this appeal.
While he filed a notice of appeal, appellant
failed to pay the required filing fee. 
When this court requested the filing fee, appellant responded by filing
a motion to proceed in forma pauperis. 
The motion did not comply with the requirements of TEX.R.APP.P.
20.1.  On September 4, 2003, this court
overruled the motion and ordered appellant to pay the $125 filing fee on or
before September 19, 2003.  Appellant
was also informed that failure to do so could result in the dismissal of the
appeal.  Appellant has responded by
filing a motion to reconsider his motion to proceed in forma pauperis. 
The original motion failed to comply with the
requirements of Rule 20.1.  Therefore,
the motion to reconsider is overruled, and the appeal is dismissed.  TEX.R.APP.P. 42.3(c).
 
PER CURIAM
October 2, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.